Title: From Thomas Jefferson to James Madison, 31 January 1783
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Baltimore Jan. 31. 1783.
        
        A gentleman returning from this place to Philadelphia gives me an opportunity of sending you a line. We reached Newport the evening of the day on which we left you. There we were misled by an assurance that the lower ferry could not be crossed. We therefore directed our course for the Bald friar’s: and thence to another ferry 6 miles above. Between these two we lost two days, in the most execrable situation in point of accomodation and society which can be conceived. In short braving all weather and plunging thro’ thick and thin we arrived here last night being the fifth from Philadelphia. I saw Monsr. de Villa-brun last night and augur him to be agreeable enough. I learnt (not from him but others) that to embark their sick &c. will keep us three days. Having nothing particular to communicate I will give you an anecdote which possibly  you may not have heard and which is related to me by Major Franks who had it from Doctr. Franklin himself. I use the only cypher I can now get at using the paginal numbers in order and not as concerted. Mr. Z. while at Paris had often pressed the Doctor to communicate to him his several negociations with the court of France which the Doctor avoided as decently as he could. At length he received from Mr. Z. a very intemperate letter. He folded it up and put it into a pigeon hole. A second, third and so on to a fifth or sixth he received and disposed of in the same way. Finding no answer could be obtained by letter Mr. Z. paid him a personal visit and gave a loose to all the warmth of which he is susceptible. The Doctor replied I can no more answer this conversation of yours than the several impatient letters you have written me (taking them down from the pigeon hole). Call on me when you are cool and goodly humoured and I will justify myself to you. They never saw each other afterwards. As I find no A. in the book erase the B in the first A.B. so that 1.1 may denote A. instead of AB.
        I met here the inclosed paper which be so good as to return with my compliments to Miss Kitty. I apprehend she had not got a copy of it, and I retain it in my memory. Be pleased to present me very affectionately to the ladies and gentlemen whose pleasing society I lately had at Mrs. House’s and believe me to be Your assured friend,
        
          Th: Jefferson
        
      